        Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 1 of 15



 1    GAUTAM DUTTA (State Bar No. 199326)
      BUSINESS, ENERGY, AND ELECTION LAW, PC
 2    1017 El Camino Real # 504
 3    Redwood City, CA 94063
      Telephone: 415.236.2048
 4    Email: Dutta@BEELawFirm.com
      Fax: 213.405.2416
 5
      Attorneys for Plaintiffs
 6    DONALD BLANKENSHIP and DENISE PURSCHE
 7
                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9

10    DONALD BLANKENSHIP and DENISE                    CASE NO. 3:20-cv-04479-RS
11    PURSCHE
                                                       PLAINTIFFS’ OBJECTIONS TO THE
12                       Plaintiffs,                   DECLARATION OF RACHELLE
                                                       DELUCCHI
13           vs.
                                                       JUDGE: Hon. Richard Seeborg
14    GAVIN NEWSOM, in only his official
      capacity as Governor of California; and         Hearing Date: TBD
15    ALEX PADILLA, in only his official
      capacity as Secretary of State of California;
16

17                       Defendants.

18

19

20          Plaintiffs Donald Blankenship and Denise Pursche hereby object to the Declaration of

21   Rachelle Delucchi (filed July 10, 2020), and ask that the improper material contained in those

22   documents be excluded from evidence:

23

24

25

26
27

28

                                                                                           OBJECTIONS
           Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 2 of 15



 1       ITEM AT ISSUE                                PLAINTIFFS’ OBJECTIONS
 2                                                    Relevance [FRE 401]. The statutory
         1. Declaration of Rachelle Delucchi ¶7
 3       (proffering statutory requirements to        requirements to qualify as a ballot-
         qualify as a ballot-qualified political      qualified political party are not relevant,
 4       party)                                       for Mr. Blankenship is not seeking to
                                                      appear on the Nov. 3, 2020 Presidential
 5                                                    ballot as the nominee of any ballot-
                                                      qualified political party.
 6

 7                                                    As the district court held in Esshaki, a
                                                      candidate has the constitutional right to
 8                                                    access the Presidential ballot in the
                                                      manner that he or she – and not the
 9                                                    government – chooses. Esshaki v.
                                                      Whitmer, __ F.Supp.3d __, 2:20-CV-
10
                                                      10831-TGB, 2020 WL 1910154 (E.D.
11                                                    Mich. Apr. 20, 2020), at *6 (rejecting
                                                      government’s argument that candidate
12                                                    seeking to appear on ballot could access
                                                      ballot as a write-in candidate); see also
13                                                    Lubin v. Panish, 415 U.S. 709, 719 n.5
                                                      (1974); Anderson v. Celebrezze, 460 U.S.
14
                                                      780, 799 n.26 (1983); Graveline v.
15                                                    Johnson, 336 F.Supp.3d 801, 811 (E.D.
                                                      Mich. 2018). Cf. Common Sense Party v.
16                                                    Padilla, No. 2:20-cv-01091-MCE-EFB,
                                                      2020 WL 3491041 (E.D. Cal. June 26,
17                                                    2020), at *1-*21 (describing manner in
18                                                    which a political body may qualify as a
                                                      ballot-qualified party).
19

20       2. Declaration of Rachelle Delucchi          Relevance [FRE 401]. The issue of
         ¶¶14-18 & Exhibits 5-8 (proffering           whether or not any statewide initiatives
21       evidence regarding statewide ballot          have qualified for the Nov. 3, 2020 ballot
22       initiatives that qualified for the Nov. 3,   is not relevant for three reasons. First, a
         2020 ballot)                                 violation of the right to place an initiative
23                                                    on the ballot does not involve the same
                                                      analysis as that regarding a violation of
24                                                    one’s voting rights (e.g., Denise
                                                      Pursche’s right to vote for Presidential
25
                                                      candidate Donald Blankenship).
26
     1
            Defendants’ papers cite Common Sense Party for a page that does not exist in the Westlaw
27   version of that ruling. See Defendants’ July 10, 2020 Opposition, at 12:19 (citing page “*12” of
28   Common Sense Party).

                                                                    OBJECTIONS
                                                       -2-
     Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 3 of 15



 1
                                      As election-law scholar Richard L. Hasen
 2                                    recently noted in the University of
 3                                    Chicago Law Review Online, “for the
                                      most part” during the COVID-19
 4                                    pandemic, “courts have been
                                      unsympathetic to the claims of ballot
 5                                    measure proponents even while other
                                      courts have granted relief to minor
 6                                    political parties and candidates who also
 7                                    need to remain on the ballot.”

 8                                    See Richard L. Hasen, “Direct
                                      Democracy Denied”, U.Chi. L.R. Online
 9                                    (June 26, 2020) (italics added), available
                                      at
10
                                      https://lawreviewblog.uchicago.edu/2020
11                                    /06/26/pandemic-initiative-hasen/ (last
                                      visited July 13, 2020). See also
12                                    Bambenek v. White, __ F.Supp.3d __, No.
                                      3:20-cv-3107, 2020 WL 2123951, at *2
13                                    (C.D. Ill. May 1, 2020) (distinguishing
                                      constitutional challenge based on barriers
14
                                      to “placing candidates on the ballot”
15                                    from that based on “placing a proposed
                                      constitutional amendment and various
16                                    referenda on the ballot”) (italics added).
17                                    Second, a proponent of a statewide ballot
                                      initiative has 75 more days to gather
18
                                      signatures than an independent
19                                    Presidential candidate.

20                                    Specifically, signatures for a statewide
                                      ballot initiative must be gathered within
21                                    180 days (Cal. Elections Code §9014),
22                                    while signatures for an independent
                                      Presidential candidate must be gathered
23                                    within 105 days (Cal. Elections Code
                                      §8404 & §8400) (signatures to qualify as
24                                    an independent Presidential candidate
                                      must be gathered between the 193rd day
25                                    and 88th day before the Nov. 3, 2020
26                                    Presidential election).

27                                    Finally, given that petitions for each of
                                      the initiatives at issue were first filed with
28
                                                     OBJECTIONS
                                       -3-
          Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 4 of 15



 1                                                      county election officials in Apr. or May
                                                        2020, the 180-day window for each of the
 2                                                      initiatives at issue began before the
 3                                                      Governor’s Mar. 2020 Stay-at-Home
                                                        Order was issued. See Exhs. 5-8 (listing
 4                                                      date on which initiative petition was filed
                                                        with each of the 58 counties).
 5
                                                        See Libertarian Party of Ill. v. Pritzker,
 6                                                      Civ. No. 1:20-cv-2112, 2020 WL
 7                                                      1951687 (N.D. Ill. Apr. 23, 2020)
                                                        (reducing signature requirement by 90
 8                                                      percent, where the short “window” for
                                                        gathering signatures had begun “at nearly
 9                                                      the same time” that the Governor “first
                                                        imposed” shelter-in-place restrictions)
10
                                                        (italics added);2 Fair Maps Nevada v.
11                                                      Cegavske, No. 3:20-cv-00271-MMD-
                                                        WGC, 2020 WL 2798018 (D. Nev. May
12                                                      29, 2020), at *15 (“Plaintiffs were
                                                        prohibited from collecting signatures
13                                                      during [Nevada’s Stay at Home Order],
                                                        so it is both unreasonable and unfair not
14
                                                        to extend a statutory deadline for a
15                                                      corresponding period of time.”) (italics
                                                        added).3
16

17       3. Decl. of Rachelle Delucchi, Exh. 2          Relevance [FRE 401]. The availability of
18       (“[g]uidance issued by the Secretary of        notary services is not relevant as a matter
         State relating to notary services during the   of law.
19       pandemic and shelter-in-place orders”)4
                                                        The availability of notary services would
20                                                      be relevant only if three circumstances
                                                        apply. First, an independent candidate
21                                                      must mount a mail campaign to qualify
22
     2
             See also Common Sense Party v. Padilla, 2020 WL 3491041, at *8 (distinguishing
23
     Libertarian Party of Ill. v. Pritzker on the ground that the “short window for gathering signatures
24   [in Pritzker] only first opened at approximately the same time state COVID-19 restrictions were
     imposed.”) (italics added)).
25   3
            Plaintiffs also wish to apprise the Court that nearly two weeks ago, a California court
26   granted relief to proponents of a statewide initiative whose 180-day window began before the
     Governor’s Stay-at-Home Order was issued). Macarro v. Padilla, No. 34-2020-80003404
27   (Sacramento County Super. Ct. July 2, 2020) (copy of ruling attached as Exhibit A).
     4
28             Delucchi Decl. ¶4 (italics added).

                                                                      OBJECTIONS
                                                         -4-
         Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 5 of 15



 1                                               for the Presidential ballot – because any
                                                 notarized nomination papers would have
 2                                               to be physically returned to the
 3                                               candidate’s campaign office before being
                                                 filed with the appropriate elections
 4                                               official.

 5                                               Second, a mail campaign would need to
                                                 overcome immediate, practical barriers.
 6                                               Namely, “due to the closure of most
 7                                               public places, [voters] may have limited
                                                 access to the Internet or a printer, or may
 8                                               even be wary of opening mailed
                                                 petitions.” Pritzker, 2020 WL 1951687
 9                                               (italics added).
10
                                                 Finally – and assuming that voters are not
11                                               “wary of close physical contact” during
                                                 the pandemic5 – any available notary
12                                               public must comply with strict, safety
                                                 requirements keeping six feet apart from
13                                               anyone who signs nomination papers in
                                                 his or her presence. Tellingly, neither the
14
                                                 Secretary of State nor the Governor
15                                               provides any evidence that notary publics
                                                 are complying with – or are even able to
16                                               comply with – the six-foot safety
                                                 mandate.
17
                                                 As Esshaki admonished, “suddenly
18
                                                 requir[ing] [a] mail-only signature
19                                               campaign is far more than an incidental
                                                 expense or reasonable regulatory
20                                               requirement.”6 Accordingly, Esshaki
                                                 expressly held that that the constitutional
21                                               rights of the candidates seeking ballot
22                                               access would be violated, even if it were
                                                 possible for those candidates to
23                                               “suddenly” mount a mail campaign
                                                 pandemic.
24
                                                 Here, a candidate cannot be “suddenly
25                                               required” to mount a mail campaign
26   5
             See Cooper v. Raffensperger, __ F.3d __, No. 1:20-CV-01312-ELR, 2020 WL 3892454,
27   at *6 (N.D. Ga. July 9, 2020) (italics added).
     6
28          Esshaki, 2020 WL 1910154, at *6 (italics added).

                                                               OBJECTIONS
                                                  -5-
          Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 6 of 15



 1                                         amidst the COVID-19 pandemic, and
                                           Defendants have provided no evidence
 2                                         that notary publics are complying with –
 3                                         or are even able to comply with – the six-
                                           foot safety mandate. Accordingly, the
 4                                         availability of notary services is not
                                           relevant as a matter of law.7
 5

 6
         DATED: July 14, 2020
 7                                         BUSINESS, ENERGY, AND
 8                                         ELECTION LAW, PC

 9

10                                         By: /s/ Gautam Dutta
                                                    GAUTAM DUTTA, ESQ.
11
                                           Attorneys for Plaintiffs
12                                         DONALD BLANKENSHIP and
13                                         DENISE PURSCHE

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     7
28            See id. at *6.

                                                        OBJECTIONS
                                            -6-
Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 7 of 15




                    EXHIBIT A
      Objections to Declaration of
               Rachelle Delucchi
           Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 8 of 15



                                 SUPERIOR COURT OF CALIFORNIA

                                     COUNTY OF SACRAIVIENTO


DATE /TIME          July 2, 2020/1:30 p.m.                       DEPT. NO.        17
JUDGE               James P. Arguelles                           CLERK            Slort

MARK MACARRO et al..                                             Case No.: 34-2020-80003404

        Petitioners,                                             [Related Case No. 34-2020-
V.                                                               80003413]

ALEX PADIILA, in his official capacity as Secretary of
State of the State of California,

        Respondent.


Nature of Proceedings:            Petition for Writ of Mandate - Final Ruling




The petition is GRANTED.

Petitioners' request for judicial notice (WN) of official records is GRANTED.

                                             Background

Petitioners propose an initiative measure to amend the California Constitution and enact
related statutory provisions. The initiative, entitled the California Sports Wagering Regulation
and Unlawful Gambling Enforcement Act, would legalize sports wagering at tribal casinos and
existing horse racetracks. It would also fund problem gaming and mental health research
programs, bar wagering on high school athletics, limit wagering at racetracks to those 21 years
of age and older, and prohibit the advertising or marketing of sports wagering to persons under
21.

To qualify their initiative for the ballot. Petitioners must circulate petitions and obtain a
minimum number of registered voters' signatures. At this time, the minimum number of
qualifying signatures for a constitutional amendment is 997,139, which is eight percent of all
votes cast in the last gubernatorial election. (See Cal. Const., art. II, § 8(b); Paparella Deck, H 7.)




                                             Page 1 of 8
            Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 9 of 15



Because election officials always reject some signatures as invalid for various reasons,
(Paparella Decl., H 8), Petitioners plan to collect and submit a surplus of signatures.^

California voters may not sign an initiative petition electronically. (See Elec. Code §§ 354.5,
9020.) Instead, individuals acting as circulators of petitions must personally attest that they
witnessed each voter affix a signature. (See § 9022.) As a result, the process of gathering
signatures is essentially a face-to-face process requiring close proximity between circulators
and voters. (Paparella Decl., H 14.) Distributing petitions by mail or email is theoretically
possible but is either prohibitively expensive (in the case of regular mail) or unreliable (in the
case of email.) (See id., H 24.) Circulators typically gather signatures near businesses, public
events and other places where crowds gather. (Id., 1) 14.)


Pursuant to Section 9004, Petitioners in this case received an "official summary date" of
January 21, 2020. Petitioners are required to submit the requisite number of signatures within
180 days of the official summary date, which is July 20, 2020. (See § 9014(b).) Existing state
law does not authorize extensions. (See id., §§ 9014-9015.)

Between January 21 and mid-March of this year. Petitioners obtained approximately 971,000
signatures in support of their initiative. (Paparella Decl., 1l 10.) Petitioners spent over $7
million in this effort. (Id.) On March 16, 2020, however, several counties in the Bay Area
responded to the Covid-19 pandemic by ordering residents to shelter in place. (Id., H 11.)
Three days later. Governor Newsom and the State Public Health Officer ordered all residents in
the state to shelter in place, i.e., stay home or at another place of residence. (See RJN, Exhs. A,
D.) Although the shelter-in-place directives contained exceptions for services deemed
essential, political petitioning such as Petitioners' did not fall within the exceptions. (See id.,
Exh. D.) Consequently, the in-person signature gathering in which Petitioners were engaged
came to a halt.


^ Petitioners' original goal was to gather 1.6 million signatures. That figure was selected with the hope
of qualifying expeditiously for the November 2020 ballot via the random sampling method described in
Elections Code section 9030. (Undesignated statutory references will be to the Elections Code.) Under
that section, if a random sample shows that 110% of the minimum number of qualifying signatures was
collected, then the initiative qualifies for the ballot without further signature certification. At this time,
110% of the minimum qualifying number amounts to 1,096,853 signatures. (Paparella Decl., H 8.)
Throughout the instant proceeding. Petitioners have asserted that, due to shelter-in-place and social-
distancing requirements associated with the Covid-19 pandemic, they will not obtain enough signatures
to qualify in this manner for the November 2020 ballot. Petitioners' new plan is to qualify their initiative
for the November 2022 ballot. (See § 9017 [failure to submit a proposed initiative to the voters at the
next election does not bar submission at a subsequent election].) Petitioners no longer plan on
qualifying with a random sample disclosing 110% of the required number of qualifying signatures. (See
§ 9031 [if random sampling discloses between 95% and 110% of the required number of qualifying
signatures, then county election officials must review and certify each signature submitted].) As a
result. Petitioners now estimate that they need to secure 1.4 million signatures before submitting them
to election officials. (See Paparella Decl., 1) 8.)


                                                Page 2 of 8
          Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 10 of 15



The Executive Branch subsequently announced a four-stage plan to re-open businesses and
gradually ease shelter-in-place rules. In an order dated May 7, 2020, the State Public Health
Officer authorized, but did not require, all counties to move to "stage 2," which allowed
designated "lower risk" workplaces and other spaces to re-open subject to mandatory social
distancing and hygiene measures. (RJN, Exh. E.) The May 7 also order authorized eligible
counties to open some additional low-risk businesses ("expanded stage 2"). Nonetheless, the
order affirmed: "[t]o the extent that such sectors are re-opened, Californians may leave their
homes to work at, patronize or otherwise engage with those businesses, establishments or
activities and must, when they do so, continue at all times to practice physical distancing ...
[the] March 19, 2020 Order otherwise remains in full effect." (Id.)

Most, but not all, counties moved to expanded stage 2 in May 2020. On June 5, 2020, the
Executive Branch issued guidelines for possible transition to stage 3, i.e., re-opening of higher-
risk businesses, beginning June 12, 2020. (See Opening Brf. at 10:9-10.) Around the same time,
the state's Covid-19 website was updated to indicate under "How Do I vote?" that permissible
activities included "the collection of signatures to qualify candidates or measures for the
ballot." (Id. at 10, fn. 2.) The same update cautioned people to adhere to physical distancing.

Since stage-2 of the re-opening plan. Petitioners have collected signatures roughly at a rate of
10 percent the rate they gathered signatures between January 21 and mid-March 2020.
(Paparella Decl., 1) 25.) Large public venues remain closed, and many voters whom Petitioners'
circulators attempt to engage elsewhere refuse to interact. In addition, because several county
elections offices have been closed to the public. Petitioners have been unable to inspect many
of the voter files typically used to ensure a favorable validity rate for signatures gathered. (Id.,
H 22.) Also, far fewer persons are willing to act as circulators. (Id., H 23.)

Petitioners assert that local and statewide stay-at-home and social-distancing orders have
prevented them from gathering enough signatures to qualify the initiative for the November
2020 ballot. This is so because the deadline to qualify is 131 days before the election (which
was June 24, 2020 for the upcoming election). (Cal Const., art. II, § 8(c).) Nonetheless, if
Petitioners gather enough signatures within the 180-day period ending on July 20, 2020, they
can still qualify the initiative for the November 2022 ballot. (See § 9017.) But Petitioners assert
that, despite their efforts, they are unlikely secure enough signatures before July 20, 2020.

Petitioners filed the instant action on June 9, 2020. Pursuant to Code of Civil Procedure section
1085 and Elections Code section 13314, Petitioners seek a peremptory writ of mandate
extending the 180-day period for at least 90 days. In the alternative, they seek a writ enjoining
Respondent Alex Padilla, in his capacity as the California Secretary of State, (Respondent) to
suspend the 180-day period for a period beginning March 19, 2020 through the point at which
all counties in the state have been authorized to move to stage 3 of the re-opening guidelines.

Given the July 20, 2020 deadline facing Petitioners, the court set a merits hearing on an
expedited briefing schedule. The parties agreed that such a schedule was appropriate under


                                            Page 3 of 8
          Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 11 of 15



the circumstances. The parties also agreed that county election officials were not necessary
parties.

There is no opposition from Respondent.^

By order dated June 30, 2020, this case was related to Case No. 34-2020-80003413.

                                    Legal Authority for Writ Relief

    "Code of Civil Procedure section 1085 declares that a writ may be issued 'by any court
    ... to any inferior tribunal, corporation, board or person, to compel the performance of
    an act which the law specially enjoins, as a duty resulting from an office, trust, or
    station ....' The availability of writ relief to compel a public agency to perform an act
    prescribed by law has long been recognized. [Citation.]

    "What is required to obtain writ relief is a showing by a petitioner of '(1) A clear,
    present and usually ministerial duty on the part of the respondent...; and (2) a clear,
    present and beneficial right in the petitioner to the performance of that duty....'
    [Citation.] Mandamus is available to compel a public agency's performance or correct
    an agency's abuse of discretion whether the action being compelled or corrected can
    itself be characterized as 'ministerial' or 'legislative[.]'" [Citation.]

(Mission Hosp. Reg'l Med. Ctr. v. Shewry (2008) 168 Cal.App.4th 460, 478-479, underlining
omitted.)

In addition. Section 13314(a) provides:

    (1) An elector may seek a writ of mandate alleging that an error or omission has
    occurred, or is about to occur, in the placing of a name on, or in the printing of, a
    ballot, county voter information guide, state voter information guide, or other official
    matter, or that any neglect of duty has occurred, or is about to occur.

    (2) A peremptory writ of mandate shall issue only upon proof of both of the following:

        (A) That the error, omission, or neglect is in violation of this code or the
        Constitution.




  The court directed Respondent to file any opposition by June 29, 2020. On June 30, Respondent's
counsel informed the court that the attorney assigned to this matter had experienced a persona!
emergency on June 29. Respondent's counsel subsequently filed a statement indicating that
Respondent would not be filing an opposition brief and would attempt instead to negotiate a stipulation
and order granting the petition. The court received a stipulation and order on July 1, 2020, but rejected
the stipulation for reasons discussed during the hearing.

                                              Page 4 of 8
           Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 12 of 15



        (B) That issuance of the writ will not substantially interfere with the conduct of
        the election.

     (3) The action or appeal shall have priority over all other civil matters.

     (4) The Secretary of State shall be named as a respondent or a real party in interest in
     any proceeding under this section concerning a measure or a candidate described in
     Section 15375,^ except for a candidate for judge of the superior court.

                                                 Discussion

Petitioners have established that an order extending the 180-day deadline in Section 9014(b)
will not interfere with any election. Petitioners no longer wish to qualify their initiative for the
November 2020 ballot, and the evidence before the court does not disclose any threat to an
election.

Petitioners have also established that a constitutional violation will occur absent an order
extending the 180-day deadline.

The right of initiative is among the most precious rights in the California democratic process,
and courts must guard it jealously for the people. (See Senate of the State of Cal. v. Jones
(1999) 21 Cal.4th 1142, 1168.) Where, as here, a state authorizes initiative measures, state
action burdening that authority implicates free speech and petitioning activity guaranteed
under the First Amendment to the Federal Constitution:

    The [United States] Supreme Court has identified at least two ways in which
    restrictions on the initiative process can severely burden "core political speech." Meyer
    V. Grant, 486 U.S. 414, 422,108 S. Ct. 1886,100 L. Ed. 2d 425 (1988). First, regulations
    can restrict one-on-one communication between petition circulators and voters. See
    id. at 422-23. Second, regulations can make it less likely that proponents will be able to
    garner the signatures necessary to place an initiative on the ballot, "thus limiting their
    ability to make the matter the focus of statewide discussion." Id. at 423.

(Angle v. Miller (9th Cir. 2012) 673 F.3d 1122,1132, underlining omitted.) In the context of
restrictions on ballot initiatives, the Angle court determined that strict judicial scrutiny applies
where (1) the proponents have been reasonably diligent as compared to other initiative
proponents, and (2) the restrictions significantly inhibit the proponents' ability to place the
initiative on the ballot. (673 F.3d at 1133; see also Fair Maps Nevada v. Cegavske [Fair Maps]
(D. Nev. 2020, May 29, 2020) 2020 U.S. Dist. LEXIS 94696, *31 [following/\ng/e].) To survive
strict scrutiny, the restrictions must advance an overriding state interest and must be narrowly



^ Section 15375 requires elections officials to "send to the Secretary of State within 31 days of the
election ... one compete copy of all results as to all of the following: [Hll] (e) All statewide measures."

                                                Page 5 of 8
          Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 13 of 15



drawn to avoid unnecessary intrusion on First Amendment rights. (See Planning &
Conservation League, Inc. v. Lungren (1995) 38 Cal.App.4th 497, 507.)

The recent decision in Fair Maps involved facts similar to those at bench. Before the Covid-19
pandemic arose, the plaintiffs in Fair Maps filed an initiative petition to amend the Nevada
Constitution. (2020 U.S. Dist. LEXIS 94696, *8-9.) They began gathering signatures in early
2020, but stay-at-home and other public-health orders halted their efforts. (Id. at *9-10.) The
plaintiffs asked the Nevada Secretary of State (1) to extend the statutory deadline on their
signature gathering and (2) to waive statutory requirements on their circulators personally to
sign the petitions and observe voters affixing signatures. The Secretary declined on the ground
that she lacked authority to take the requested actions.

The Fair Maps plaintiffs then brought an as-applied First Amendment challenge to the deadline
and circulator requirements. (Id. at *27.) On plaintiffs' motion for a preliminary injunction, the
district court applied strict scrutiny. The court concluded that, given the stay-at-home orders
issued in response to Covid-19, Nevada's statutory deadline on signature gathering did not
advance a compelling interest. The deadline was not constitutionally required and, at most,
would severely inconvenience election officials trying to prepare for the upcoming election.
The avoidance of severe inconvenience was not a compelling interest given that, without an
extension, the plaintiffs would be unable to place their initiative on the next ballot. (See id. at
*42-43.) Similarly, the deadline was not narrowly tailored because election officials could
perform all their pre-election work even with an extension. Although the court did not impose
an extension, it assumed that its ruling would cause the statutory deadline to revert to an
extended deadline under the Nevada constitution, or that the parties would stipulate to
another accommodation. Elsewhere the court found that Nevada's in-person circulator
requirements survived strict scrutiny because they were narrowly tailored to the compelling
state interest in preventing voter fraud. (Id. at *47.)

Like the plaintiffs in Fair Maps, Petitioners in the instant case have established circumstances
warranting the application of strict scrutiny. Compared with other proponents of initiatives.
Petitioners have been reasonably diligent - if not extremely diligent - in gathering signatures
during the 180-day period. (See Paparella Deck, H 26.) In addition, despite Petitioners'
diligence, the 180-day deadline coupled with Executive Branch orders responding to the Covid-
19 pandemic significantly inhibits Petitioners' ability to place their initiative on the November
2022 ballot.

Citing the legislative history of statutory deadlines on signature gathering for California
initiatives. Petitioners argue that the 180-day deadline in Section 9014(b) does not serve any
compelling state interest. The deadline is not constitutionally prescribed. Nonetheless, the
court need not decide whether the deadline advances any compelling state interest, since the
deadline is not narrowly tailored (i.e., is unduly restrictive) when applied to current
circumstances. To avoid a First Amendment violation, the 180-day deadline must be extended.




                                            Page 6 of 8
          Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 14 of 15



Petitioners propose alternative remedies. On the one hand, they suggest extending the July 20,
2020 deadline to an unspecified date when all counties have moved to stage 3 re-opening. The
court will not order such an indefinite extension.

On the other hand. Petitioners propose a 90-day extension to account for time within the 180-
day period in which official shelter-in-place and social-distancing orders have impeded their
efforts to gather signatures. Between March 19, 2020 and May 7, 2020, Petitioners were
virtually if not literally barred from collecting any signatures to support their initiative. The
court has no trouble ordering an extension of the 180-day period by an equivalent period of 49
days. That moves the deadline to submit signatures under Section 9014(b) to September 7,
2020.

The remaining question is whether to extend the deadline further to account for government
restrictions impeding Petitioners' activities since re-opening began on May 7. Between May 7
and June 18, Petitioners gathered signatures at approximately 10 percent their prior rate and
notwithstanding their diligent efforts. The court finds that the rate reduction is the result of
government restrictions responding to the Covid-19 pandemic. To make Petitioners whole, the
court will order a further extension equal to 90 percent of the same time period, or 35
additional days. This further extension moves the deadline to submit signatures to October 12,
2020.

The court will not order a further extension at this time. The degree to which official Covid-19
restrictions will thwart Petitioners' ability going forward to qualify their initiative for the
November 2022 ballot is speculative, and the court will not move the deadline absent a
showing that a constitutional violation is likely to occur. The court, however, will retain
jurisdiction in this matter so that the parties may seek further judicial relief without having to
file a new case.

Disposition

The petition is granted.

For the reasons above, the July 20, 2020 deadline by which Petitioners must submit signatures
to support the initiative is HEREBY ORDERED EXTENDED to and including October 12, 2020.
Respondent shall abide by the new deadline.

The court shall retain jurisdiction in this matter.

Pursuant to Cal. Rule of Court 3.1312, counsel for Petitioners shall lodge for the court's




///


                                             Page 7 of 8
          Case 3:20-cv-04479-RS Document 16 Filed 07/14/20 Page 15 of 15



signature a judgment to which this ruling is attached as an exhibit.

SO ORDERED.



Dated: July 2, 2020
                                                                      npc P.Mrguelles
                                                             HorIL J^Aies  p\Aroiif

                                                             CalifoiTii^ Superior Court Judge,
                                                             County of Sacramento




                             CERTIFICATE OF SERVICE BY MAILING
                                     (C.C.P. Sec. 1013a(4))

        I, the undersigned deputy clerk of the Superior Court of California, County of
Sacramento, do declare under penalty of perjury that I did this date place a copy of the above
entitled Petition for Writ of Mandate - Final Ruling in envelopes addressed to each of the
parties, or their counsel of record as stated below, with sufficient postage affixed thereto and
deposited the same in the United States Post Office at Sacramento, California.

 Deborah B. Caplan
 Lance H. Olson                                          Steven Reyes, Chief Counsel
 Emily A. Andrews                                        Secretary of State
 OLSON REMCHO LLP                                        1500 n t h Street, 6th Floor
 555 Capitol Mall, Suite 1425                            Sacramento, CA 95814
 Sacramento, CA 95814 ,
                                                         Email: steve.reyes@sos.ca.gov
 Email: dcaplan@olsonremcho.com

                                                         Gabrielle D. Boutin, DAG
 James C. Harrison                                       California Department of Justice
 OLSON REMCHO, LLP                                       P.O. Box 944255
 1901 Harrison Street, Suite 1550                        Sacramento, CA 94244-2550
 Oakland, CA 94612

 Email: jharrison@olsonremcho.com                        Email: Gabrielle.Boutin@doi.ca.gov

 Dated: July 2, 2020                                      Superior Court of California,
                                                          County of Sacramento

                                                           By:
                                                                  Deputy




                                           Page 8 of 8
